Citation Nr: 1725541	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to June 15, 2016.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to June 15, 2016.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision and a January 2015 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2016 rating decision granted an initial, staged rating of 100 percent for PTSD, effective June 15, 2016.

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU prior to July 15, 2016, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a request for a hearing at the RO with his March 2013 VA Form 9.  This request was cancelled by his agent in a November 2015 letter.  

However, in November 2016 the Veteran responded to a VA letter and checked the box to indicate that he desired a hearing before a Veterans Law Judge by videoconference.  A March 2017 letter from the Veteran notes that he is waiting for his hearing to be scheduled, and a copy of an April 2017 letter to his Senator again indicates that he is waiting on a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



